Opinion issued August 31, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-08-00731-CV
———————————
Bernabe Martinez, Appellant
V.
Tammy SUE Neace
and
office of
the attorney general of texas,
Appellees

 

 
On Appeal from the 308th District Court
Harris County, Texas

Trial Court Case No. 9632582
 

 
MEMORANDUM OPINION
          Appellee Office of the Attorney General of Texas (OAG) has
filed a motion requesting this Court to reconsider appellant Bernabe Martinez’s
motion to grant a new trial—based on a lost recorder’s record—on the portion of
the trial court’s order that modified the amount of child support.  See
Tex. R. App. P. 34.6(f).  This Court previously denied Martinez’s
motion to grant a new trial.  Since then
the parties have mediated, and the OAG has withdrawn its opposition to
Martinez’s request for new trial.  In
this regard, the OAG notes that (1) Martinez has satisfied his child-support
arrearages that were at issue in the case on appeal, (2) the only remaining
issue on appeal concerns Martinez’s continuing child-support obligation, which
is also the subject of a new motion to modify currently pending in the trial
court, and (3) the OAG expects to reach a mediated settlement with Martinez,
but in the event no settlement is reached, judicial economy would be served by
granting the motion for new trial.  Appellee
Tammy Sue Neace has not filed a response to the motion to reconsider, but the
certificate of conference states that Neace opposes the motion.
For the
reasons given by the OAG, and pursuant to Rule 2 of the Texas Rules of
Appellate Procedure, we grant the motion to reconsider, vacate the portion of
the trial court’s order that modified the amount of child support, and remand
the case to the trial court for a new trial limited to the issue of
modification of the amount of child support.
PER CURIAM
Panel
consists of Justices Jennings, Alcala, and Massengale.